DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-23, as recited in the August 10, 2020 Amendment, were previously pending and subject to a final office action mailed on September 23, 2020 (the “September 23, 2020 Final Office Action”).  On November 19, 2020, Applicant filed a response to the September 23, 2020 Final Office Action (the “November 19, 2020 After Final Response”), where Applicant submitted further amendments to claims 1, 7, 10, 16, and 21; and canceled claims 6, 13, and 20.  Claims 2-5, 8, 9, 11, 12, 14, 15, 17-19, 22, and 23 were not amended in the November 19, 2020 After Final Response (see pages 2-8 of the November 19, 2020 After Final Response) (except for the amendments to claims 1, 10, and 16 which they individually depend from respectively).  On November 23, 2020, an Advisory Action was mailed to Applicant advising that the amendments in the November 23, 2020 After Final Response would not be entered, because they raised new issues that would require further consideration and/or search.
On December 3, 2020, Applicant filed a Request for Continued Examination in accordance with 37 CFR 1.114, requesting consideration of the previously submitted, un-entered amendments in the November 19, 2020 After Final Response (the “December 3, 2020 RCE”).  Claims 1-5, 7-12, 14-19, and 21-23, as recited in the November 19, 2020 After Final Response, were previously pending and subject to a non-final office action mailed on January 15, 2021 (the “January 15, 2021 Non-Final Office Action”).  On February 12, 2021, Applicant submitted further amendments to independent claims 1, 10, and 16 (the “February 12, 2021 Amendment”).  Claims 2-5, 7-9, 11, 12, 14, 15, 17-19, and 21-23 were not amended in the February 12, 2021 Amendment (except for the amendments to claims 1, 10, and 16 which they Claims 1-5, 7-12, 14-19, and 21-23, as recited in the February 12, 2021 Amendment, are currently pending and subject to this final office action below.

Response to Applicant’s Remarks
Response to Applicant’s Remarks Concerning Rejections under 35 U.S.C. § 103
Applicant’s arguments, see Applicant’s Remarks, pp. 10-13, filed February 12, 2021, with respect to the rejections of claims 1-5, 7-12, 14-19, and 21-23 under 35 U.S.C. § 103 have been considered, but they moot in light of Applicant’s amendments to independent claims 1, 10, and 16.   Therefore, the combinations of the references previously cited in the January 15, 2021 Non-Final Office Action, are not relied upon to teach the newly amended claim limitations in claims 1, 10, and 16.  Consequently, any arguments pertaining to the newly amended claim limitations are moot.  Please see the amended rejections under the Claim Rejections – 35 U.S.C. § 103 Section below, for further clarification and complete analysis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 7, 10, 16, 17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over:
- Ram et al. (Pub. No. US 2017/0301258); in view of:
- Harris et al. (Pub. No. US 2017/0185727);
- Oleynik (Pub. No. US 2015/0339442);
- Ricci et al. (Pub. No. US 2005/0065569);
- Nawana et al. (Pub. No. US 2014/0081659); and 
- Steigauf et al. (Pub. No. US 2016/0350919).

	Regarding claims 1, 10, and 16,
		- Ram teaches:
			- a method for intelligent automated holistic health management of an individual, comprising (as described in claim 1) (Ram, paragraph [0008]; In paragraph [0008], Ram teaches that [o]ne embodiment present invention provides a method for delivering a multidimensional wellness coaching program and recommendation (i.e., intelligent automated holistic health management) to a computing device (e.g., mobile device) belonging to a user.):
			- an apparatus for intelligent automated holistic health management of an individual, comprising (as described in claim 10) (Ram, paragraph [0001]; In paragraph [0001], Ram teaches that the present disclosure relates to a method and system (i.e., an apparatus) for coaching users using customized health programs while assessing and visualizing their progress towards health goals along multiple health and wellness dimensions.):
				- a processor (as described in claim 10) (Ram, paragraph [0268], FIG. 8; In paragraph [0268], Ram teaches that the server 800 includes a processor 802 (see FIG. 8).); and
				- a memory to store computer program instructions, the computer program instructions when executed on the processor cause the processor to perform operations comprising (as described in claim 10) (Ram, paragraph [0268], FIG. 8; In paragraph [0268], Ram i.e., a memory).  Further, in paragraph [0268], Ram teaches that the [s]torage device 806 stores programs to be executed by processor 802 and other data (i.e., instructions which cause the processor to perform operations).):
			- a non-transitory computer readable medium storing computer program instructions for intelligent automated holistic health management of an individual, the computer program instructions when executed by a processor cause the processor to perform operations comprising (as described in claim 16) (Ram, paragraph [0027]; In paragraph [0027], Ram teaches that the data structures and code described in [the] detailed description are typically stored on a computer-readable storage medium, which may be any device or medium that can store code and/or data for use by a computer system. The computer-readable storage medium includes, but is not limited to, volatile memory, non-volatile memory (i.e., non-transitory computer readable medium), […] or other media capable of storing computer-readable media now known or later developed.):
				- acquiring medical data for the individual (as described in claims 1, 10, and 16); (Ram, paragraphs [0058], [0060], and [0077]; In paragraph [0058], Ram teaches that the system 200 may obtain data in real-time indicating the user’s health (i.e., medical data).  In paragraph [0060], Ram teaches that the system 200 can assess the user’s health and wellness condition by analyzing data received through four sources of input […] including receiving sensor data from the user's mobile device.  In paragraph [0077], Ram teaches that the mobile 224 may include different types of sensors to detect user movement and the surrounding environment. For example, the sensors may include an accelerometer, a gyroscope, a digital compass, a light sensor, a thermometer, a pedometer, a heart rate monitor, a barometer, GPS sensors, and a microphone (i.e., includes acquiring heart rate data (i.e., a form of medical data) in the form of a wearable sensor network).);
- updating a computational lifelong physiology model of the individual based on the acquired medical data (as described in claims 1, 10, and 16) (Ram, paragraphs [0064], [0069], [0260], and [0269]; In paragraph [0064], Ram teaches that the system 200 may generate and/or update user model 210 (i.e., updating the computation lifelong physiology model in the form of i.e., a computational lifelong physiology model of the individual).  In paragraph [0069], Ram teaches that the [s]ystem 200 may assess the user using questions, sensors, etc. and update user model 210 with information from the user responses and sensor data (i.e., the user model includes the sensor data, wherein the sensor data includes heart rate data (i.e., a form of physiological data).  In paragraph [0260], [t]he system may determine the values for the radar chart based on information indicating a current user condition received from the mobile device (i.e., updating the computational lifelong physiology model based on the acquired medical data).  In paragraph [0269], Ram teaches that coaching engine 810 generates nudges based on information from the user model (i.e., the system determines the user’s current conditions and nudges the user), and the learning engine 812 learns from the elements received from the analyzers and updates the user model.);
- determining a current health state of the individual using the updated lifelong physiology model of the individual (similar to the limitation described in claims 1, 10, and 16) (Ram, paragraphs [0060] and [0270]; In paragraph [0060], Ram teaches that the system 200 (i.e., the means for determining the current health state of the individual in the form of generic computing hardware and software) can assess the user's health and wellness condition by analyzing data received through four sources of input (i.e., determine a current health state of the individual). Further, in paragraph [0270], Ram teaches that the [s]ystem 200 may continuously update the radar chart based on data received about the user, including the user’s current condition and progress.  System 200 may constantly assesses the user's condition (i.e., determining a current health state of the individual using the updated lifelong physiological model) to determine whether to send messages to nudge the user to perform particular actions or activities, or to change his behavior or refrain from performing certain activities.).); and
- generating a holistic health management plan for the individual based on the current health state of the individual using a machine learning based intelligent artificial agent (similar to the limitation described in claims 1, 10, and 16) (Ram, paragraphs [0061], [0066], [0071], [0261], and [0262]; In paragraph [0066], Ram teaches that one health may help the user with diabetes, or another health program may assist the user with walking. System 200 may break down (e.g., separate) a multidimensional health program and determine individual components from the health program. System 200 may use a set of components as building blocks to dynamically generate and customize programs for users (i.e., generating a holistic health management plan for the individual). System 200 (i.e., the means for generating the holistic health management plan in the form of generic computing hardware and software) may choose from the set of components to combine or assemble different components to dynamically generate programs for users.  In paragraph [0071], Ram further teaches that can generate the programs (or changes to programs) and coaching recommendations for delivery to mobile device 224 in real-time, or between specific predetermined intervals, or on as needed basis. In some embodiments, system 200 can analyze a program and modify the program to customize a program for the user. System 210 can recommend and adapt a user's next program of activities after the user finishes a program.  Further in paragraph [0071], Ram teaches the system 200 may include artificial intelligence techniques (i.e., an intelligent artificial agent) to adapt health programs continually for each individual, adjusting to individual progress along different dimensions of their personal health radar. System 200 may also include may include multidimensional recommendation techniques (i.e., also part of the intelligent artificial agent) for program activities aimed at maintaining long-term dimensional balance.  Also, in paragraph [0061], Ram teaches that the system includes a learning engine 202 (see Fig. 2, where the learning engine 202 is part of the artificial intelligence engine), which may use a number of techniques, including machine learning techniques (i.e., the intelligent artificial agent is machine learning based) to learn from elements received from the analyzers.  Still further, in paragraph [0261], Ram teaches that the system may create a customized program for the user (i.e., generating a holistic health management plan for the individual).  Further, at the end of paragraph [0261], Ram teaches that the system may receive sensor data (i.e., which includes data from the heart rate monitor) and user activity data from the mobile device (operation 610).  As described in paragraph [0262], the system taught in Ram i.e., the generated holistic health management plan is based on the user’s current health state and continuously modified (i.e., trained) with the machine learning based learning engine 202 described in Ram, paragraph [0061]).).
		- While Ram teaches a method, apparatus, and non-transitory computer readable medium storing computer program instructions to perform operations, comprising: (1) generating a holistic health management plan for the individual based on the current health state of the individual using a machine learning based intelligent artificial agent (similar to the limitation described in claims 1, 10, and 16) (see Ram, paragraph [0066] and analysis above); and (2) determining a current health state of the individual using the updated lifelong model of the individual (similar to the limitation described in claims 1, 10, and 16) (see Ram, paragraphs [0060], [0270], and analysis above), Ram does not explicitly teach generating a holistic health management plan using:
- determining a current health state of the individual by performing simulations of physiology of the individual to determine health parameters or disease markers associated with a predicted adverse event of the individual using the updated lifelong physiology model and comparing the health parameters or disease markers associated with the predicted adverse events of the individual with health parameters or disease markers of other individuals (as described in claims 1, 10, and 16);
- generating a holistic health management plan for the individual based on the current health state of the individual using a trained (emphasis added) machine learning based intelligent artificial agent, the holistic health management plan comprising a course of action for preventing the predicted adverse event before the predicted adverse event occurs, an estimate of a risk of the predicted adverse event, and a predicted reduction of the estimated risk associated with the course of action (as described in claims 1, 10, and 16);
- wherein the trained machine learning based intelligent artificial agent maps the current health state of the individual to a plurality of actions and selects an action from the plurality of actions based on the current health state of the individual to generate the holistic health management plan (as described in claims 1, 10, and 16); and
- wherein the trained machine learning based intelligent agent is trained using training cases and ground truth solutions determined based on user input (as described in claims 1, 10, and 16).
		- However, in analogous art of medical prediction and treatment systems and methods, Harris teaches a system and method, comprising:
				- performing simulations of physiology of the individual (as described in claims 1, 10, and 16) (Harris, paragraphs [0151] and [0152]; Paragraph [0151] teaches an outcome prediction module 204 that can generally provide users of the system 10 with an interface for receiving one or more predicted outcomes (i.e., simulations) of bariatric surgery for a patient.  Paragraph [0152] teaches that the prediction module 204 includes longitudinal patient data and large data sets.  Paragraph [0152] teaches that the longitudinal data generally includes data clinical measures (e.g., pre-op weight, weight at time of surgery, weight at multiple time points after surgery, etc.), genetic measures, provocative measures, physiological measures (i.e., the “predicted outcomes” or simulations generated by the prediction module include predicted outcomes of physiological measures, which is the equivalent of performing simulations of an individual’s physiology), and economic measures (e.g., pre-op costs, surgical cost, length of hospital stay, post-op care, long term follow up, time out of work, etc.).); and					- a holistic health management plan comprising: an estimate of a risk of the predicted adverse event, and a predicted reduction of the estimated risk associated with the course of action (as described in claims 1, 10, and 16) (Harris, paragraphs [0076], [0157], and [0158]; Paragraph [0158] teaches that prediction module is used by medical practitioners to determine whether to i.e., generating a holistic health management plan). Paragraph [0076] teaches that the systems and methods described in Harris are provided for predicting metabolic and bariatric surgery outcomes.  Further, paragraph [0076] teaches that the system can additionally provide predictive outcomes for not having any treatment and/or a comparison of the predictive outcomes of the one or more different bariatric surgeries to the predictive outcomes for not having any treatment.  Generally, the predictive outcomes provided by the system can include a potential clinical metabolic outcome of each of the different bariatric surgeries, e.g., a predicted amount of weight loss, a predicted amount of body mass index (BMI) reduction, an improvement in a health condition associated with a metabolic disease, an associated risk of complications from the treatment (i.e., an estimate of a risk of a predicted adverse event), and/or an associated cost of the surgery and post-operative care.  Paragraph [0157] teaches that the prediction module 204 can be configured to predict an amount of weight loss after bariatric surgery, weight after bariatric surgery, decreased comorbidities after bariatric surgery, and decreased adverse events after bariatric surgery (i.e., a predicted reduction of an estimated risk associated with a course of action).  Paragraph [0158] also teaches that these features are beneficial, because they may allow a patient to self-evaluate different surgical procedures, which can help educate the patient about real-world consequences of different surgical procedures; and help manage patient expectations following surgery.).
	Therefore, it would have been obvious to one of ordinary skill in the art of medical prediction and treatment systems and methods at the time of the effective filing date of the claimed invention to modify the method, apparatus, and non-transitory computer readable medium taught by Ram, to incorporate steps and features directed to prediction patient physiological reactions to surgical processes and generating surgical treatment plans which incorporate predicted risks of adverse events, as taught by Harris, in order to allow a patient to self-evaluate different surgical procedures, which can help educate the patient about real-world consequences of different surgical procedures; and help manage patient expectations following surgery. See Harris, paragraph [0158]; see also MPEP § 2143 G.
Oleynik teaches a method and system, comprising:
			- determining health parameters or disease markers associated with a predicted adverse event of the individual using the updated lifelong physiology model (as described in claims 1, 10, and 16) (Oleynik, paragraph [0136]; Paragraph [0136] teaches that at step 330, the intelligent medical engine 14 is configured to diagnose the patient to identify the value of key parameters of the disease associated with the patient at time t2 (i.e., determining health parameters or disease markers associated with a predicted adverse event).), ; and
			- determining a current health state of the individual by comparing the health parameters or disease markers associated with the predicted adverse event of the individual with health parameters or disease markers of other individuals (as described in claims 1, 10, and 16) (Oleynik, paragraphs [0057], [0064], and [0136]; Paragraph [0064] teaches that [i]nformation, such as family medical history and subject’s medical history can be input into the computer system for estimating the subject’s risk for developing a disease or condition in the future.  Based on the assessment, the health care provider can recommend a specific therapeutic agent, a change in diet, weight loss, and exercise for preventing the development of the disease or condition.  For example, an asymptomatic subject with a family history of heart disease, is characterized as follows: high blood pressure, a high total cholesterol level (over 370 mg/dl (milligrams per deciliter)), a high LDL level (above 100 mg/dl), and a high triglyceride level (above 100 mg/dl), and overweight.  These factors are input into the computer system as parameters for iterative comparison with the stored data of similar patients (i.e., comparing the predicted health parameters or disease markers associated with the predicted adverse event of the individual with health parameters or disease markers of other individuals).  The computer system can estimate the risk of the asymptomatic subject in developing a heart disease in the future.  The computer system compares the information of the asymptomatic subject with the medical information of other patients with similar factors (i.e., also an example of comparing the health parameters or disease markers associated with the i.e., other patients) in the template (i.e., determining the patient’s current health state based on the comparison with at least one of the other individuals).  Paragraph [0057] teaches that these features are beneficial for diagnosing, treating, and/or monitoring the patient’s medical conditions and disease, because the utilization of such records enables health care providers to: develop treatment plans for patients, reduce misdiagnoses, improve quality of service, improve medical outcomes of patients, and control medical costs.).
	Therefore, it would have been obvious to one of ordinary skill in the art of global medical data analysis methods, systems, and computer program products at the time of the effective filing date of the claimed invention to further modify the method and non-transitory computer readable medium taught by Ram, as modified in view of: Harris, to incorporate a step and feature directed to: (1) determining health parameters with a predicted adverse event; and (2) comparing a patient’s health parameters or disease markers with other patients, as taught by Oleynik, in order to utilize electronic medical records for identifying a course of treatment for a patient based on stored data for other patients as well as diagnosing, treating, and/or monitoring the patient's medical conditions and disease.  For example, Oleynik teaches that the utilization of such records enables health care providers to develop treatment plans for patients, reduce misdiagnosis, improve quality of service, improve medical outcomes of patients, and control medical costs. See Oleynik, paragraph [0057]; see also MPEP § 2143 G.
		- Still further, in analogous art of systems and methods which utilize neural network based learning engines to implement adaptive treatment therapies, Ricci teaches a system and method, comprising:
generating a holistic health management plan for the individual based on the current health state of the individual using a trained machine learning based intelligent artificial agent (as described in claims 1, 10, and 16) (Ricci, paragraphs [0004], [0023], and [0029]; In paragraph [0029], Ricci teaches that [o]nce an artificial neural network 331 has been trained (i.e., using a trained artificial intelligent agent) as discussed above, a prediction module 321 may be used to predict, or classify, a particular test data value 325.  The prediction module 321 includes a data prediction input module 322, an ANN prediction module 323, and an ANN output module 324.  Further, in paragraph [0029], Ricci teaches that [an] output value 326 is used by the ANN prediction module 305 to determine all possible values for a given observed therapy parameter, to determine an output set of therapy parameter value. This slope value is then output for later use in ranking and classifying the individual therapies used to determine preferred course of therapy for any given observed condition (i.e., generating a holistic health management plan for the individual based on the current health state of the individual).  In paragraph [0023], Ricci teaches that the artificial neural network disclosed corresponds to a generic neural network of no particular topology for the network of nodes contained therein.  The neural network typically utilizes a form of competitive learning (i.e., a form of unsupervised learning models used in machine learning and artificial intelligence systems) for the operation of the nodes within the network.  Therefore, since neural network described in Ricci utilizes a form of competitive learning, one of ordinary skill in the art would recognize that the competitive learning, neural network taught in Ricci is the equivalent of a machine learning based intelligent artificial agent.  Paragraph [0004] of Ricci teaches that this feature is beneficial for providing customized therapies to any patient.).
	Therefore, it would have been obvious to one of ordinary skill in the art of medical treatment determination systems at the time of the effective filing date of the claimed invention to modify the method, apparatus, and non-transitory computer readable medium taught by Ram, as modified in view of: Harris and Oleynik, to incorporate a step and feature and step directed to using a trained machine learning based artificial neural network to generate preferred course of therapy for patients, as taught by Ricci, in Ricci, paragraph [0004]; see also MPEP § 2143 G.
		- Still further, in analogous art of treatment planning systems, Nawana teaches a system, wherein:
			- the holistic health management plan comprises a course of action for preventing the predicted adverse event before the predicted adverse event occurs (as described in claims 1, 10, and 16) (Nawana, paragraph [0139]; Paragraph [0139] teaches that the system 10 identifies markers that predict patients to be at a higher risk for certain spinal disorders.  This identification will help in the initial diagnosis phase to develop an appropriate treatment plan based on the existence of these high-risk markers in combination with the patient’s symptoms (i.e., developing a course of action to prevent a predicted adverse event).  For example, if there are clear markers that indicate that the condition will only worsen with time (i.e., predicting an adverse event) and that surgical intervention will be necessary, then a less invasive surgery can be done early before the condition worsens and results in more pain and disability (i.e., a course of action to prevent a predicted adverse event before the predicted adverse event occurs). If the patient is lacking high risk markers, then a more conservative treatment would be recommended as a first course of action.); and
			- a machine learning based intelligent artificial agent maps the current health state of the individual to a plurality of actions and selects an action from the plurality of actions based on the current health state of the individual to generate the holistic health management plan (as described in claims 1, 10, and 16) (Nawana, paragraphs [0101] and [0143]; Paragraph [0143] teaches that the system’s treatment options module 212 can be configured to compare a possible diagnosis with the plurality of treatment options stored in the treatment database 312 (i.e., “mapping the current health state of the individual to a plurality of actions”, where the plurality of treatment options described in Nawana are the equivalent of “plurality of actions” described in the claimed invention) and determine which of the plurality of possible treatment options are associated with the possible diagnosis (i.e., selecting an action from the plurality of actions based on the current health i.e., machine learning based intelligent artificial agents) in order to help improve the accuracy of diagnoses and the effectiveness of treatments for patients.  Therefore, one of ordinary skill in the art would recognize that Nawana teaches a system which utilizes decision-making algorithms (i.e., machine learning based intelligent artificial agents) to compare the treatment options and determine which of the plurality of possible treatments are associated with the patient’s possible diagnosis (i.e., map the current health state of the individual to a plurality of actions and select an action form the plurality of actions).  Further, paragraph [0143] teaches that these features are beneficial in order to provide more accurate recommendations of treatments for patients and optimize treatment outcomes.).
	Therefore, it would have been obvious to one of ordinary skill in the art of medical treatment determination systems at the time of the effective filing date of the claimed invention to further modify the method, apparatus, and non-transitory computer readable medium taught by Ram, as modified in view of: Harris; Ricci; and Oleynik, to incorporate steps and features directed to: (1) developing a course of action to prevent a condition from worsening; and (2) comparing a patient’s diagnosis with a plurality of treatment options and determining which treatment options are associated with the patient’s diagnosis, as taught by Nawana, in order to provide more accurate recommendations of treatments for patients and optimize treatment outcomes. See Nawana, paragraph [0143]; see also MPEP § 2143 G.
		- Yet still further, in analogous art of medical systems and methods which utilize trained machine learning models, Steigauf teaches a system and method, wherein:
			- the trained machine learning based intelligent agent is trained using training cases and ground truth solutions determined based on user input (as described in claims 1, 10, and 16) (Steigauf, paragraphs [0034] and [0036]; Paragraph [0036] teaches that the trained image recognition model 240, for example, may be embodied by a computer-generated deep learning model trained by numerous historical studies (i.e., training cases) and expert results.  The training of the trained image recognition model 240 thus may be provided as a result of earlier evaluation actions at the i.e., training cases), or other human created or verified results from prior workflow activities (i.e., ground truth solutions determined based on user input). With use of the trained image recognition model 240, the machine learning system 230 is able to produce accurate and detailed results of machine detected objects through a data-driven cycle of training, processing, and expert verification of results.  Paragraph [0034] teaches that training the deep learning model in the machine learning system is beneficial, because it further improves the accuracy and operation of the processing algorithm.).
	Therefore, it would have been obvious to one of ordinary skill in the art of medical systems and methods which utilize trained machine learning models at the time of the effective filing date of the claimed invention to further modify the method, apparatus, and non-transitory computer readable medium taught by Ram, as modified in view of: Harris; Oleynik; Ricci; and Nawana, to incorporate a feature and step directed to training the machine learning agent with historical studies and expert results, as taught by Steigauf, in order to further improve the accuracy and operation the machine learning algorithm. See Steigauf, paragraph [0034]; see also MPEP § 2143 G.

	Regarding claims 2 and 17,
		- The combination of Ram, as modified in view of: Harris; Oleynik; Ricci; Nawana; and Steigauf, teaches the limitations of: claim 1 (which claim 2 depends on); and claim 16 (which claim 17 depends on), as described above.
		- Ram further teaches a method and non-transitory computer readable medium storing computer program instructions to perform operations comprising:
			- acquiring physiology measurements of the individual from one or more sensors (as described in claims 2 and 17) (Ram, paragraphs [0060] and [0077]; In paragraph [0060], Ram teaches that the system 200 can assess the user’s health and wellness condition by analyzing received through four sources of input […] including receiving sensor data from the user's mobile device.  In paragraph [0077], Ram teaches that the mobile 224 may include different types of sensors to detect i.e., which collects the user’s heart rate data (i.e., a physiology measurement), a barometer, GPS sensors, and a microphone (i.e., one or more sensors).).
	The motivations and rationales to modify the method and non-transitory computer readable medium taught by Ram, in view of: Harris; Oleynik; Ricci; Nawana; and Steigauf, described in the analysis of the obviousness rejections of claims 1 and 16 above similarly apply to these obviousness rejections, and are incorporate herein reference.

	Regarding claim 3,
		- The combination of Ram, as modified in view of: Harris; Oleynik; Ricci; Nawana; and Steigauf, teaches the limitations of claim 1 (which claim 3 depends on), as described above.
		- Ram further teaches a method, wherein:
			- acquiring medical data for the individual comprises acquiring the medical data for the individual from one or more medical data sources including sensors for measuring physiological measurements of the individual, medical image acquisition devices, laboratory diagnostics data, medical reports, and clinical history of the individual (Ram, paragraphs [0060] and [0077]; In paragraph [0060], Ram teaches that the system 200 can assess the user’s health and wellness condition by analyzing received through four sources of input […] including receiving sensor data from the user's mobile device.  In paragraph [0077], Ram teaches that the mobile 224 may include different types of sensors to detect user movement and the surrounding environment. For example, the sensors may include an accelerometer, a gyroscope, a digital compass, a light sensor, a thermometer, a pedometer, a heart rate monitor, a barometer, GPS sensors, and a microphone (i.e., one or more medical data sources including sensors).).
Ram, in view of: Harris; Oleynik; Ricci; Nawana; and Steigauf, described in the analysis of the obviousness rejection of claim 1 above similarly apply to this obviousness rejection, and are incorporate herein reference.

	Regarding claim 7 and 21,
		- The combination of Ram, as modified in view of: Harris; Oleynik; Ricci; Nawana; and Steigauf, teaches the limitations of: claim 1 (which claim 7 depends on); and claim 16 (which claim 21 depends on), as described above.
		- Oleynik further teaches a method and system, wherein:
			- the health parameters or disease markers of other individuals stored in a common knowledge database (as described in claims 7 and 21) (Oleynik, paragraphs [0064] and [0107]; In paragraph [0064], Oleynik teaches a method of assessing the risk of a subject/patient in developing a disease or condition in the future or in having a disease or condition recur during or after treatment (with time).  Further in paragraph [0064], Oleynik teaches that [i]nformation, such as family medical history and subject's medical history can be inputted into the computer system for estimating the subject's risk for developing a disease or condition in the future. Based on the assessment, the health care provider can recommend a specific therapeutic agent, a change in diet, weight loss, and exercise for preventing the development of the disease or condition. For example, an asymptomatic subject with a family history of heart disease, is characterized as follows: high blood pressure, a high total cholesterol level (over 370 mg/dl (milligrams per deciliter)), a high LDL level (above 100 mg/dl), and a high triglyceride level (above 100 mg/dl), and overweight.  These factors are input into the computer system as parameters for iterative comparison with the stored data of similar patients (i.e., comparing the predicted plurality of health parameters or disease markers to health parameters or disease markers of other individuals stored in a common knowledge database).  The computer system can estimate the risk of the asymptomatic subject in developing a heart disease in the future. The computer system compares the information of the asymptomatic subject with the medical information of other patients with similar i.e., also an example of comparing the predicted plurality of health parameters or disease markers to health parameters or disease markers of other individuals stored in a common knowledge database) and through the process of degrouping provides an estimate of risk of the subject in developing a heart disease.  In paragraph [0107], Oleynik further teaches that [a] doctor submits the patient’s clinical parameters form to the intelligent medical engine 14 at the medical main server 12 for run a degrouping process. The intelligent medical engine 14 is configured to compare the patient’s parameters against other patient’s electronic medical records in the central database 16 (i.e., also an example of comparing the predicted plurality of health parameters or disease markers to health parameters or disease markers of other individuals stored in a common knowledge database), and filters out irrelevant groups with less similar sets of parameter, resulting in reduced one or more subgroups 108 with common parameters.).
	The motivations and rationales to modify the method taught by Ram, in view of: Harris; Oleynik; Ricci; Nawana; and Steigauf, described in the analysis of the obviousness rejection of claims 1 and 16 above similarly apply to this obviousness rejection, and are incorporate herein reference.

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of Ram et al. (Pub. No. US 2017/0301258), as modified in view of: Harris et al. (Pub. No. US 2017/0185727); Oleynik (Pub. No. US 2015/0339442); Ricci et al. (Pub. No. US 2005/0065569); Nawana et al. (Pub. No. US 2014/0081659); and Steigauf et al. (Pub. No. US 2016/0350919), as applied to claims 1, 10, and 16 above, and further in view of:
- Goldberg et al. (Pub. No. US 2011/0161107).

	Regarding claims 4, 11, and 18,
		- The combination of Ram, as modified in view of: Harris; Oleynik; Ricci; Nawana; and Steigauf, teaches the limitations of: claim 1 (which claim 2 depends on);claim 10 (which claim 11 depends on) and claim 16 (which claim 18 depends on), as described above.
		- The combination of Ram, as modified in view of: Harris; Oleynik; Ricci; Nawana; and Steigauf, does not explicitly teach a method, apparatus, and non-transitory computer readable medium storing computer program instructions to perform operations wherein:
			- updating a computational lifelong physiology model of the individual based on the acquired medical data comprises: updating personalized model parameters of the lifelong physiology model of the individual based on the acquired medical data (as described in claims 4, 11, and 18).
		- However, in analogous art of applications and health care management systems for patient care plan optimization, Goldberg teaches a method, comprising:
			- updating personalized model parameters of the lifelong physiology model of the individual based on the acquired medical data (as described in claims 4, 11, and 18) (Goldberg, paragraphs [0009], [0031], and [0034]; In paragraph [0031], Goldberg teaches that, typically, the patient is initially assessed and assigned an initial care plan upon enrolling into the health management system 10. Thereafter, the care plan manager 84 (i.e., the means for updating the personalized model in the form i.e., updating the personalized model parameters based on the acquired medical data). The adjustment of the care plan can be done on on-going basis, dynamically, continually, periodically, on request, and the like. More specifically, the care plan is organized into the goal modules 78. An example goal module 78 includes the content sessions 80, 82.  In paragraph [0034], Goldberg teaches that the feedback paths include a first feedback path 140 and a second feedback path 142.  Also in paragraph [0034], Goldberg further teaches that the second feedback path includes one or more monitoring devices 86 that monitor biometric parameters of the patient (i.e., acquired medical data). By monitoring the patient biometric data and by reviewing the patient's health surveys, the care plan manager 84 makes a judgment of the patient's progress and care requirements, and determines whether changes, additions, or deletions need to be made to the patient's care plan (i.e., the updates to the personalized model are based on the acquired medical data).  Paragraph [0009] teaches that this feature is beneficial for dynamically adjust patient care plans toward particular health management goals.).
	Therefore, it would have been obvious to one of ordinary skill in the art of adaptive care plan systems and methods at the time of the effective filing date of the claimed invention to further modify the method, apparatus, and non-transitory computer readable medium taught by Ram, as modified in view of: Harris; Oleynik; Ricci; Nawana; and Steigauf, to incorporate a step and feature directed to updating the personalized model parameters based on the acquired biometric data taught by Goldberg in order to dynamically adjust patient care plans toward particular health management goals. See Goldberg, paragraph [0009]; see also MPEP § 2143 G.

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of Ram et al. (Pub. No. US 2017/0301258), as modified in view of: Harris et al. (Pub. No. US 2017/0185727); Oleynik (Pub. No. US 2015/0339442); Ricci et al. (Pub. No. US 2005/0065569); Nawana et al. (Pub. No. US 2014/0081659); and Steigauf et al. (Pub. No. US 2016/0350919), as applied to claims 1, 10, and 16 above, and further in view of:
- De Leon et al. (Pub. No. US 2009/0150134).

	Regarding claims 5, 12, and 19,
		- The combination of Ram, as modified in view of: Harris; Oleynik; Ricci; Nawana; and Steigauf, teaches the limitations of: claim 1 (which claim 5 depends on); claim 10 (which claim 12 depends on) and claim 16 (which claim 19 depends on), as described above.
		- The combination of Ram, as modified in view of: Harris; Oleynik; Ricci; Nawana; and Steigauf, does not explicitly teach a method, apparatus, and non-transitory computer readable medium storing computer program instructions to perform operations wherein:
			- the lifelong physiology model of the individual comprises a plurality of individual computational physiology models, each for simulating physiology of a respective anatomical structure or a respective disease pathway, and updating a computational lifelong physiology model of the individual based on the acquired medical data comprises: updating personalized model parameters of one or more of the plurality of individual computational physiology models (as described in claims 5, 12, and 19).
		- However, in analogous art of systems, methods, and apparatus for predicting clinical outcomes and monitoring an individual's response to a therapeutic regimen, De Leon teaches a system and method, comprising:
			- the lifelong physiology model of the individual comprises a plurality of individual computational physiology models, each for simulating physiology of a respective anatomical structure or a respective disease pathway, and updating a computational lifelong physiology model of the individual based on the acquired medical data comprises: updating personalized model parameters of one or more of the plurality of individual computational physiology models (as described in claims 5, 12, and 19) (De Leon, paragraphs [0009], [0043], [0045],and [0049]-[0051]; In paragraph [0043], De Leon teaches that a simulation modeling software may be used to generate a model for a complex system, such as one or more biological systems (i.e., the lifelong physiology model comprises a plurality of individual computational physiology models). In paragraph [0045], De Leon teaches that, in some instances, the computer model can define a mathematical model that represents a set of biological processes of a physiological system using a set of mathematical relations. For example, the computer model can represent a first biological process using a first mathematical relation and a second biological process using a second mathematical relation (i.e., a plurality of individual computational physiology models).  In paragraph [0049], De Leon teaches that the computer model can represent a normal state as well as a disease state of a biological system (i.e., a disease pathway). For example, the computer model includes parameters that are altered to simulate a disease state or a progression towards the disease state (i.e., simulating physiology of a respective disease pathway).The parameter changes to represent a disease state are typically modifications of the underlying biological processes involved in a disease state, for example, to represent the genetic or environmental effects of the disease on the underlying physiology. By selecting and altering one or more parameters, a user modifies a normal state and induces a disease state of interest. In one implementation, selecting or altering one or more parameters is performed automatically (i.e., the system updating the computer model to simulate the normal state and disease state is the equivalent of a “means for” updating personalized model parameters of one or more of the plurality of individual computational physiology models).  In paragraph [0050], De Leon teaches that the created computer model represents biological processes at multiple levels and then evaluates the effect of the biological processes on biological processes across all levels. Thus, the created computer model provides a multi-variable view of a biological system.  Further, in paragraph [0051], De Leon teaches that the computer model reflects a particular biological system and i.e., the simulation also includes a simulation of a respective anatomical structure of the individual).  Paragraph [0009] teaches that this feature is beneficial for assisting clinicians in providing diagnoses and/or therapeutic intervention of patients, because it can take into account patient-specific data and provides an appropriate measure of probability of individual patient outcomes.).
	Therefore, it would have been obvious to one of ordinary skill in the art of medical treatment systems and methods at the time of the effective filing date of the claimed invention to further modify the method, apparatus, and non-transitory computer readable medium taught by Ram, as modified in view of: Harris; Oleynik; Ricci; Nawana; and Steigauf, to incorporate the step and feature of updating the personalized model parameters of the mathematical computer models taught by De Leon in order to assist clinicians in the diagnosis and/or therapeutic intervention of patients, that can take into account patient-specific data and provides an appropriate measure of probability of individual patient outcomes. See De Leon, paragraph [0009]; see also MPEP § 2143 G.

Claims 8, 14, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of Ram et al. (Pub. No. US 2017/0301258), as modified in view of: Harris et al. (Pub. No. US 2017/0185727); Oleynik (Pub. No. US 2015/0339442); Ricci et al. (Pub. No. US 2005/0065569); Nawana et al. (Pub. No. US 2014/0081659); and Steigauf et al. (Pub. No. US 2016/0350919), as applied to claims 1 and 16 above, and further in view of:
- Mahoney (Pub. No. US 2016/027525).

	Regarding claims 8, 14, and 22,
		- The combination of Ram, as modified in view of: Harris; Oleynik; Ricci; Nawana; and Steigauf, teaches the limitations of: claim 1 (which claim 8 depends on); claim 10 (which claim 14 depends on) and claim 16 (which claim 22 depends on), as described above.
Ram, as modified in view of: Harris; Oleynik; Ricci; Nawana; and Steigauf, does not explicitly teach a method, apparatus, and non-transitory computer readable medium storing computer program instructions to perform operations wherein the operations further comprise:
			- transmitting anonymized data of the individual corresponding to the acquired medical data, health parameters simulated using the lifelong physiology model of the individual, the holistic health management plan, and health outcomes for the individual to be stored in a common knowledge database that stores data for a population of individuals (as described in claims 8, 14, and 22).
		- However, in analogous art of methods and devices for tracking patient health, Mahoney teaches a method, comprising:
			- transmitting anonymized data of the individual corresponding to the acquired medical data, health parameters simulated using the lifelong physiology model of the individual, the holistic health management plan, and health outcomes for the individual to be stored in a common knowledge database that stores data for a population of individuals (as described in claims 8, 14, and 22) (Mahoney, paragraph [0064]; In paragraph [0064], Mahoney teaches [t]he data of various patients are collected and anonymized (i.e., the data is anonymized). Data regarding treatments prescribed (i.e., medical data and data related to the holistic health management plan), outcomes of those treatments (i.e., health outcomes of the individual), and subsequent developments are stored in database 156 (i.e., transmitting the anonymized data to a common knowledge database that stores data for a population of individuals). Statistics may be compiled or derived based on the data to provide predictive results of a particular treatment option based on the condition of a particular patient (i.e., simulated health parameters using lifelong physiological model). Dashboard interface 157 may also be used to view such data and statistics to assist clinicians in diagnosing patients, prescribing treatments to patients, and determining the best course of action based on past results.  Paragraph [0064] further teaches that this 
Therefore, it would have been obvious to one of ordinary skill in the art of medical treatment systems and methods at the time of the effective filing date of the claimed invention to further modify the method, apparatus, and non-transitory computer readable medium taught by Ram, as modified in view of: Harris; Oleynik; Ricci; Nawana; and Steigauf, to incorporate the data anonymization, transmission, and storage steps and features taught by Mahoney in order to protect patient privacy and provide a resource for clinicians and treatment providers to assist in identifying and treating patients, particularly those patients who are not responding to current treatments. See Mahoney, paragraphs [0063] and [0064]; see also MPEP § 2143 G.

Claims 9, 15, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of Ram et al. (Pub. No. US 2017/0301258), as modified in view of: Harris et al. (Pub. No. US 2017/0185727); Oleynik (Pub. No. US 2015/0339442); Ricci et al. (Pub. No. US 2005/0065569); Nawana et al. (Pub. No. US 2014/0081659); and Steigauf et al. (Pub. No. US 2016/0350919); and Mahoney (Pub. No. US 2016/027525), as applied to claims 8, 14, and 22 above, and further in view of:
- Mazar et al. (Pub. No. US 2004/0103001).

	Regarding claims 9, 15, and 23,
		- The combination of Ram, as modified in view of: Harris; Oleynik; Ricci; Nawana; Steigauf; and Mahoney, teaches the limitations of: claim 8 (which claim 9 depends on); claim 14 (which claim 15 depends on) and claim 22 (which claim 23 depends on), as described above.
		- The combination of Ram, as modified in view of: Harris; Oleynik; Ricci; Nawana; Steigauf; and Mahoney, does not explicitly teach a method, apparatus, and non-transitory computer 
			- continuously re-training the trained machine learning based intelligent artificial agent based on the data for the population of individuals stored in the common knowledge database (as described claims 9, 15, and 23).
		- However, in analogous art of system and methods for analyzing and diagnosing patient health data using neural networks, Mazar teaches a system and method, comprising:
			-continuously re-training the trained machine learning based intelligent artificial agent based on the data for the population of individuals stored in the common knowledge database (as described claims 9, 15, and 23) (Mazar, paragraphs [0022] and [0048]; In paragraph [0048], Mazar teaches that the neural network 500 comprises a collection of historical symptoms, diagnoses and outcomes, along with time development of the diseases and co-morbidities (i.e., data for the population of individuals). This collection of clinical data may be coded and input into the neural network 500 to populate the network 500 with an initial clinical database from which may be derived a set of baseline health evaluation outputs. In this way, the neural network 500 of the present intervention can be partially trained with clinical information. Alternatively, the neural network’s 500 clinical database may comprise contemporaneously sensed and stored patient health data (i.e., data for the population of individuals stored in the common knowledge database). In either configuration, the neural network 500 has the ability to capture a time dependent dimension of disease state progression. Thus, when new clinical information is presented to the neural network 500, the network creates new neural network coefficients that can be distributed as a neural network or data teaching system 102 knowledge upgrade. By constantly updating the neural network 500 with patient data (i.e., continuously re-training the artificial intelligent agent based on the data for the population of individuals stored in the common knowledge database), the neural network 500 is adapted to changing clinical parameters.  Paragraph [0022] teaches that this feature is beneficial, because it improves the diagnostic accuracy of a neural network system by increasing its ability to make accurate discriminating judgments.).
Ram, as modified in view of: Harris; Oleynik; Ricci; Nawana; Steigauf; and Mahoney, to incorporate the step and feature of continuously re-training the neural network with other patient data taught by Mazar, in order to constantly upgrade the knowledge databases of a neural network with new clinical information.  For example, Mazar teaches that constant upgrading of knowledge databases of a neural network with new clinical information improves the diagnostic accuracy of a neural network system by increasing its ability to make accurate discriminating judgments. See Mazar, paragraph [0022]; see also MPEP § 2143 G.

Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Akogyeram II whose telephone number is (571) 272-0464.  The examiner can normally be reached on Monday - Friday, between 8:00am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Official replies to this Office action may now be submitted electronically by registered
users of the EFS-Web system. Information on EFS-Web tools is available on the Internet at:
http://www.uspto.gov/patents/processlfi!elefslguidance/index.isp. An EFS-Web Quick-Start
Guide is available at: http://www.uspto.gov/ebc/portallefslquick-start.pdf.
Alternatively, official replies to this Office Action may still be submitted by any one of fax, mail, or hand delivery.
Faxed replies should be directed to the central fax at (571) 273-8300.
Mailed replies should be addressed to:
United States Patent and Trademark Office:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450

Randolph Building
401 Dulany Street
Alexandria, VA 22314-1450




/N.A.A./Examiner, Art Unit 3686

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686